The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 4 and 7, respectively, of prior U.S. Patent No. 9,976,490. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 at line 2 recites that oil must be delivered “between" an oil level, without reciting the second parameter or limit. For the purpose of examination, the claim will be read as reciting that the oil must be delivered beneath or below an oil level.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10 and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (2014/0140824) in view of Hearn et al (EP1166841).

Regarding Claim 1, Sheridan teaches (see especially Fig 2) an engine (Fig 1) with “a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor (para [0031]); and a lubrication system (Fig 2) for supplying oil to said gear reduction, the lubrication system (70) including a lubricant pump (72) supplying a mixed air and oil to a deaerator (88) inlet, said deaerator including a separator (inherent) for separating oil, and delivering separated air to an air outlet (to feature 86), and for delivering separated oil back into an oil tank (90)”.
Sheridan does not discuss deaerator design.
Hearn teaches the use of a deaerator with a lubrication system (para [0014], where the deaerator employs a member with flow paths on two opposed sides.  See for example Figure 5; the wedge shape at inlet 312 separates the flow and therefore has flow on at least two sides.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Sheridan by employing a deaerator with a separator with flow on both sides as taught by Hearn in order to yield the predictable result of improving deaeration over conventional designs (see also paras [0028] and [0029]).

Sheridan as modified by Hearn further teaches a device in which:

Regarding Claim 2, “said separator has a splitter (the point of the wedge) at an intermediate position in said inlet (Hearn, 312).”

Regarding Claim 3, “said air outlet has a tube (Hearn, for example at 324) extending downwardly into a deaerator shell (302, at 320).”

Regarding Claim 4, the device of the combination does not specifically discuss system parameters such as inlet and outlet velocity.
However, fluid flow velocity is simply a function of pump speed and the size of the port or conduit at the point of measurement, and may be adjusted according to design needs, as is well known in the art.
It would have been an obvious matter of design choice to modify the device of the combination to have fluid velocities as claimed, because absent a teaching as to criticality that the fluid velocity must be 14 feet/second, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Specifically, Applicant’s discussion within the instant specification at paragraph [0057] merely discusses the well-known phenomenon of entraining air due to fluid turbulence. A person of ordinary skill in the art would understand how to design a system to prevent such an occurrence.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose inlet and exit velocities as required, including that of 14 feet per second, in order to yield the predictable result of  reducing turbulence, and therefore the possibility of aeration as is well-known in the art, thus improving system performance by reducing the time required before the fluid can be recirculated.

Regarding Claim 5 as best understood, “a deaerator exit (Hearn, at 332) delivers oil into said oil tank at least 2 inches (5.08 centimeters) [beneath] a freestanding oil level within the tank (see Fig 6 and para [0038]).”

Regarding Claim 6, the device of the combination does not specifically discuss system parameters such as dwell time.
However, dwell time is simply a function of pump speed and the amount of fluid in a given portion of a system and may be adjusted according to design needs, as is well known in the art. 
It would have been an obvious matter of design choice to modify the device of the combination to have a fluid dwell time as claimed, because absent a teaching as to criticality that the fluid dwell time must be 5 seconds, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Specifically, Applicant’s discussion within the instant specification at paragraphs [0046-0047] merely discusses the obvious desire to reduce dwell time to some arbitrary number in pursuit of minimizing the dwell time such that system volume is also minimized. A person of ordinary skill in the art would understand how to design a combination of volume and pump speed in order to obtain a particular dwell time within certain parameters.
Attention is also drawn to Applicant’s admitted prior art (instant para [0044], Sheridan (6,223,616)), and Sheridan et al (US 20130223994 A1) which similarly teaches a baffle and gutter system at Figure 4 and paragraph [0004].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a given dwell time, including that of 5 seconds, as simple matter of design choice in order to yield the predictable result of reducing the amount of fluid within the system that is not circulating at any given time, thus reducing weight and/or material cost.

Regarding Claims 7-10, the device of the combination does not specifically discuss system parameters such as engine thrust and fluid capacities.
However, these features are read as simple solutions of choosing a design that provides the desired engine power and the proper amount of lubricant to insure constant supply.
It would have been an obvious matter of design choice to modify Sheridan in view of Hearn to have 35,000 lbs in rated thrust and hold 35 quarts of oil, since applicant has not disclosed that having a given thrust or fluid capacity solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with other designs.
Furthermore, absent a teaching as to criticality that the engine must have 35,000 lbs thrust or 35 quarts of oil, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 16, when making and/or using the device of Sheridan as modified, one necessarily performs the step(s) of “providing a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor (Sheridan, para [0031]); and providing a lubrication system (Fig 2) for supplying oil to said gear reduction, with an oil tank, the lubrication system (70) including a lubricant pump (72); and supplying a mixed air and oil to a deaerator inlet (Hearn, 312), said deaerator including a separator (inherent) for separating oil, and delivering separated air to an air outlet (Sheridan, to feature 86), and delivering separated oil back into an oil tank (Hearn, as in Fig 6), with said lubricant separator including a member (wedge inside feature 312) having lubricant flow paths on both of two opposed sides.”

Regarding Claim 17, “said separator (Hearn, at the wedge at 312) is at an intermediate position in said inlet (312).”

Regarding Claim 18, “said air outlet (for example, 324) has a tube extending downwardly into a deaerator shell (302).”

Claim(s) 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Hearn et al as applied to Claim 1, above, and further in view of Sheridan (6,223,616, as admitted by Applicant, hereinafter “AAPA”).

Regarding Claims 11-13, Sheridan teaches a gear reduction with “a sun gear for driving intermediate gears”.
Sheridan as modified by Hearn does not explicitly teach oil baffles or an oil capture gutter.
However, as Applicant admits (para [0044]), AAPA teaches baffles (44) between star gears (18) and a surrounding gutter (73).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the known features of gutters and baffles as taught by AAPA within the device of Sheridan in view of Hearn in order to yield the expected result of managing lubricant flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. John Fristoe may be reached at 571-272-4926, Craig Schneider may be reached at 571-272-3607, or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753